Opinion by
Judge Rogers,
The appellants are owners of a property located in a residential subdivision in Millcreek Township, Erie County, who gave notice to Millcreek Township Water Authority to file a writ of scire facias on' its municipal claim based on the cost of the placement of a water line serving their property. The writ was duly issued. The appellants filed an affidavit of defense claiming exemption from assessment by virtue *107of an agreement of the Authority in connection with another project that a water line would not be projected past their property and on the ground that the claim was void because it was filed too late. The issues were the subject of an evidentiary hearing before Judge Lindley E. McClelland in the Court of Common Pleas of Erie County who thereafter entered an opinion and order upholding the Authority’s claim. The court below en banc dismissed exceptions and the property owners have appealed from that order. "We affirm on Judge McClelland’s able opinion at Millcreek Township Water Authority v. Charles W. Young and Martha J. Young, his wife, Pa. D. & C. 3rd (1981).
Order
And Now, this 7th day of June, 1982, the order of the Court of Common Pleas of Erie County is affirmed.